UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6570


QUENTIN FREEMAN,

                     Plaintiff - Appellant,

              v.

TRAVIS COLEY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03238-FL)


Submitted: April 30, 2021                                         Decided: May 18, 2021


Before NIEMEYER, WYNN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quentin Freeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quentin Freeman, a North Carolina inmate, brought this action pursuant to 42

U.S.C. § 1983, claiming that Travis Coley, a correctional officer, used excessive force

against him in violation of the Eighth Amendment. Freeman now appeals the district

court’s order granting Coley’s motion for summary judgment. We affirm.

       “We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

2018). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). We will uphold the district court’s grant of summary judgment unless

we find that a reasonable jury could return a verdict for the nonmoving party on the

evidence presented. See Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d 415,

423 (4th Cir. 2018).

       Excessive force claims brought by convicted prisoners are governed by the Eighth

Amendment’s prohibition against cruel and unusual punishment.            See Kingsley v.

Hendrickson, 576 U.S. 389, 400 (2015). Such claims “involve[] both an objective and a

subjective component. The objective component asks whether the force applied was

sufficiently serious to establish a cause of action.” Brooks v. Johnson, 924 F.3d 104, 112

(4th Cir. 2019). We agree with the district court that Freeman satisfied the objective

component when he alleged that Coley applied “something more than de minimis force.”
Id. (internal quotation marks omitted).

                                            2
       With respect to the subjective component, Freeman must establish that Coley acted

with “wantonness in the infliction of pain,” which “ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Id. at 112-13 (internal quotation marks

omitted). “The infliction of pain in the course of a prison security measure . . . does not

amount to cruel and unusual punishment simply because it may appear in retrospect that

the degree of force authorized or applied for security purposes was unreasonable, and hence

unnecessary in the strict sense.” Whitley v. Albers, 475 U.S. 312, 319 (1986), abrogated

on other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010). Rather, “[i]t is obduracy and

wantonness, not inadvertence or error in good faith, that characterize the conduct

prohibited by the Cruel and Unusual Punishments Clause, whether that conduct occurs in

connection with establishing conditions of confinement . . . or restoring official control

over a tumultuous cellblock.” Whitley, 475 U.S. at 319. Further, “we owe officers

wide-ranging deference in their determinations that force is required to induce compliance

with policies important to institutional security.” Brooks, 924 F.3d at 113 (internal

quotation marks omitted).

       “We evaluate whether [a prison official] acted maliciously or wantonly by applying

a non-exclusive, four-factor balancing test.” Thompson v. Virginia, 878 F.3d 89, 99 (4th

Cir. 2017) (internal quotation marks omitted). These factors include:

       (1) “the need for the application of force”; (2) “the relationship between the
       need and the amount of force that was used”; (3) the extent of any reasonably
       perceived threat that the application of force was intended to quell; and
       (4) “any efforts made to temper the severity of a forceful response.”


                                             3
Iko v. Shreve, 535 F.3d 225, 239 (4th Cir. 2008) (quoting Whitley, 475 U.S. at 321). The

ultimate question is “whether the use of force could plausibly have been thought necessary,

or instead evinced such wantonness with respect to the unjustified infliction of harm as is

tantamount to a knowing willingness that it occur.” Whitley, 475 U.S. at 321. After

analyzing the relevant factors, we conclude that the district court properly determined that,

viewing the evidence in the light most favorable to Freeman, no reasonable jury could find,

under the totality of the circumstances, that Coley acted maliciously or wantonly for the

purpose of causing harm.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4